DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The examiner acknowledges the applicant’s claim amendments as overcoming the previous 112(b) rejection with regards to claim 11 lacking antecedent basis. 
Applicant's arguments filed 2/14/22 have been fully considered but they are not fully persuasive. The arguments are as follows:  it is unclear to the applicant whether Youngquist’s disclosure of an opaque wall teaches to the separation of first and second spaces, and teaches to the relative location of the light source; the applicant’s subsequent argument is that Doguet discloses photovoltaic electrodes, but not does not disclose stimulating electrodes (as the applicant argued on p. 15 of applicant’s Remarks). Regarding the applicant’s request for clarity as pertains to Youngquist’s disclosure of an opaque wall, the examiner first reiterates that Youngquist states “light source (e.g., LED) 402 separated by an opaque wall 406 and a detector 404” (see pg. 16 of attached machine translation); Youngquist further states that the opaque wall serves to clear confusion about the origin of the light detected by the light detector (“opaque wall 406 is used to ensure that all light from the light source 402 detected by the detector 404 actually passes through the skin.”). Regarding the applicant’s argument that there is no statement specifying separation of first and second spaces, the examiner notes that a “wall,” is defined as a “structure that encloses or divides an area,” (see Oxford Languages Dictionary); hence, by definition, a wall encloses or divides one space from another. Thus, Youngquist’s disclosure could be said to sufficiently teach to the applicant’s claim of an opaque screen which does separate first and second spaces. Regarding the applicant’s argument that Doguet does not disclose stimulating electrodes, the examiner notes that Doguet’s teaching of electrodes, regardless of whether electrodes may be connected to a photovoltaic cell,  still discloses wherein the electrodes are stimulating, stating, “In a neurostimulator, the electrodes can be coupled to a tissue of the host patient, such as a nerve or a muscle, for sending electrical pulses and thus stimulating the tissue,” [0088]. Yeh is relied upon to teach the electrodes’ location; Yeh teaches wherein electrodes are arranged “on end caps for housing,” (see [0287]); these end caps are an integral part of the housing, which is substantially equivalent to a casing. Thus, the examiner substantially maintains the rejection for existing claims, and has relied on existing art to teach to newly added claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Doguet (US 20190168022 A1) in further view of Pepin (US 20180229041 A1) in further view of Youngquist (KR 20160120738 A; see attached machine translation).
Regarding claim 1, Doguet teaches an optically stimulating module (optical unit 2, [0055]) to be integrated into a probe that is implantable (IMD 1, [0052]) into a living being with a view to locally illuminating a region of said living being, said module comprising: a casing that is at least partially transparent (housing 2 [0055]; monolithic block 4 “made of a transparent…material” [0055]), a hermetic electronic unit [0055] (see Doguet’s Fig. 7, [0011] and [0018] which disclose optical unit 3, which consists of a block unit 4 and light unit 5, which contains light sources 5L, two components that are assembled to form the optical unit 3; Doguet further discloses hermetic  sealing of the optical unit to secondary elements in [0022]) that is placed in said casing and that comprises an internal volume housing a light source (light unit 5 [0055]; see Fig. 7, wherein the assembly of units 4 and 5 result in an internal volume containing light source 5L), 


a control and processing unit (“housing (2) enclosing an electronic circuit and a source of power” [0055]), a first photodetector and a second photodetector (“one or more photodetectors 5d” [0069]). Doguet discloses a modular power source (see “source of power” [0055]) but does not disclose a connector for a central control and power unit; however, Pepin, which teaches a stimulation device and thus exists in the applicant’s field of endeavor, discloses the same (lead connector 245 and power source 214). It would be obvious to one of ordinary skill in the art to combine the connector and central power source of Pepin with the device of Doguet in order to provide a central, reliable source of power for all modules even if a modular power source should fail. Doguet in view of Pepin does not state an opaque screen. However, Youngquist, which teaches a phototherapeutic device and thus exists in the applicant’s field of endeavor, states “light source (e.g., LED) 402 separated by an opaque wall 406 and a detector 404” (see pg. 16 of attached machine translation); Youngquist further states that the opaque wall serves to clear confusion about the origin of the light detected by the light detector (“opaque wall 406 is used to ensure that all light from the light source 402 detected by the detector 404 actually passes through the skin.”). Similarly, it would be obvious to one of ordinary skill in the art to incorporate the opaque wall of Youngquist into the photodetector arrangement of Doguet, in light of the motivation of Youngquist—in order that the photodetectors don’t pick up light from neighboring, ambient or extraneous sources.

Regarding claim 2, Doguet teaches wherein an optical filter for selecting wavelengths is applied to said first photodetector (“A micro-optics component...[can be] rigidly fixed to…the photodetector 5d” [0080]).

Regarding claim 3, Doguet teaches wherein at least one waveguide is arranged on the first photodetector configured to limit any parasitic light and to optimize a capture of photons (“a photodetector or sensor positioned at or adjacent to the distal end of the fibre optic” [0088]).  

Regarding claim 5, Doguet teaches wherein the electronic unit comprises two light sources (“one or more of” inner light source 5L [0055]) at least one substrate (printed circuit board [0071]) comprising two opposite faces, said two light sources (“one or more of” inner light source 5L [0055]) being mounted on a first one of the two faces of said substrate.

Regarding claim 6, Doguet teaches wherein the electronic unit comprises a hermetic cover on the substrate and forming said internal volume of the electronic unit (“The housing defines an inner volume hermetically separated from an outer environment” [0055]).  

Regarding claim 7, Doguet teaches wherein its casing (housing 2 of optical unit 3 [0067]) comprises rings (fixing means 6) that is closed at an end by two plugs, said two plugs bearing means for holding the electronic unit housed in the casing (fixing means 6 and receiving screws 6s [0067]).  Doguet does not explicitly state a single ring, although it states two plugs bearing holding means; however, Pepin teaches a plug-bearing means (feedthrough assembly 213 [0042] which serves to plug housing 212) and a single ring closed at two ends (Pepin states “The feedthrough assembly 213 [including one or more feedthroughs, i.e. wires] is attached to a hole in a surface of the housing 212 such that the housing 212 is hermetically sealed” [0042]) in the device casing (housing 212). It would be obvious to one of ordinary skill in the art to combine the single ring and plug of Pepin, with the casing and two plug-bearing means of Doguet, such that two plugs enter one ring in the casing, as two plugs would, by distributing the tensile strain, provide greater structural stability than a single plug, and also provide greater modularity as they could be readily detached from each other.

Regarding claim 9, Doguet teaches wherein a coating material is injected into its casing around the hermetic electronic unit (“epoxy coating” [0062]).

Regarding claim 14, Doguet discloses two photodetectors (“one or more photodetectors 5d” [0069]). However, Doguet discloses wherein, “the photodetector (5d) in the IMD can be suitable for characterizing a property of the light reflected by or transmitted through the target tissue,” [0054]. That is, a photodetector may either monitor light reflected from the target tissue, or light incident upon the tissue, originating from the light source and reflecting [or “monitoring” the operation thereof. It would be obvious to one of ordinary skill in the art to incorporate the double functions as disclosed of Doguet into each of the plurality of photodetectors as disclosed by Doguet, such that it is possible to monitor both device performance and treatment effectiveness, in order that these metrics can be calibrated for optimal patient outcome. 

Regarding claim 15, wherein: the electronic unit comprises two light sources, and the electronic unit comprises at least one substrate comprising two opposite faces, the two light sources and the second photodetector being mounted on a first one of the two faces and the first photodetector being mounted on a second one of the two faces. Doguet discloses the two light sources (“one or more of” inner light source 5L [0055]) and at least one substrate comprising two opposite faces (printed circuit board [0071]) and two photodetectors (“one or more photodetectors 5d” [0069]). Regarding mounting on two faces, Doguet may not disclose this explicitly, but discloses wherein, “the photodetector (5d) in the IMD can be suitable for characterizing a property of the light reflected by or transmitted through the target tissue,” [0054]. That is, a photodetector may either monitor light reflected from the target tissue, or light incident upon the tissue, originating from the light source and reflecting [or “monitoring” the operation thereof. It would be obvious to one of ordinary skill in the art to incorporate the double photodetecting functions as disclosed of Doguet into each of the plurality of photodetectors and light sources as disclosed by Doguet, such that it is possible to monitor both device performance and treatment effectiveness, in order that these metrics can be calibrated for optimal patient outcome.

Regarding claim 16, Doguet discloses comprising a waveguide (fibre optic 9) optically coupled to the first photodetector (“one or more photodetectors 5d” [0069]), disposed in the second space, and configured to direct light from the being to the first photodetector (Doguet states, “the sensor may send optical signals through the fibre optic to a photodetector (5d)” [0054]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Doguet as applied to claim 1 above, and further in view of De Taboada (US 20190060664 A1).
Regarding claim 4, Doguet teaches wherein a transparent porthole is chosen to capture signals of a certain wavelength (window 4w [0056]). Doguet does not state the claimed wavelength. However De Taboada which teaches a phototherapeutic device and thus exists in the applicant’s field of endeavor, and teaches receiving wavelengths greater than 4 micrometers (“The transmissive element 114 is made of one or more materials that transmit light wavelengths in a range of about 400 nm to about 14 μm” [0057] which overlaps with the applicant’s claimed range). It would have been obvious to one of ordinary skill in the art to modify the porthole of Doguet such that it captures signals of wavelengths longer than 4 micrometers as taught by De Taboada; it would have been further obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal signal capture wavelength for the porthole based on the desired results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Doguet in view of Pepin in view of Youngquist as applied to claim 1 above, and further in view of Yeh (WO 2018140983 A1).
Regarding claim 8, Doguet teaches wherein electrically stimulating electrodes (electrodes 9e [0074]; [0085-0087]) are arranged on a lateral surface of the ring (see Fig. 2a and Fig 3).  However, Doguet does not explicitly state their arrangement on the ring. However, Yeh, which teaches an implantable stimulation device and thus exists in the applicant’s field of endeavor, teaches wherein electrodes are arranged “on end caps for housing,” (see [0287]). It would be obvious to one of ordinary skill in the art to configure the electrodes of Doguet in the manner disclosed by Yeh (i.e. in a ring formation) such that they can be arranged on the lateral surface of its ring, which provides advantages like reducing “overall length of the implantable device, displacement volume of the implantable device…and risk of implant infection” ([0287]).
Claims 10-13 is rejected under 35 U.S.C. 103 as being unpatentable over Doguet in view of Pepin in view of Youngquist as applied to claim 1 above, and further in view of Zhang (US 20180369606 A1).
Regarding claim 10, Doguet teaches a probe that is implantable into a living being, said probe (IMD) being intended to be electrically connected to an electrical power source (“housing (2) enclosing an electronic circuit and a source of power” [0055]) and having an elongate architecture ([0024] discloses a “kit-of-parts” wherein modules are connected via “outer mating structures 4om”), said probe comprising a coating material filling the space between two adjacent modules (“epoxy coating” [0062]).  Doguet does not explicitly disclose the juxtaposition of modules along the probe. However, Zhang, which teaches an optical stimulation device and thus exists in the applicant’s field of endeavor, discloses a plurality of optically stimulating elements (see Fig. 5, elements 535), juxtaposed along the probe (lead 103) and separated by a nonzero distance (the elements 535 are juxtaposed but not in contact with each other). It would be obvious to one of ordinary skill in the art to juxtapose the modules of Doguet along the probe, as disclosed by Zhang, in order to enable greater longitudinal reach for the stimulation device, in accordance with the dimensions of its therapeutic target.

Regarding claim 11, Doguet teaches an implantable illuminating device (IMD; optical device 3) intended to be implanted into a living being with a view to locally illuminate a region of said being, said device comprising an electrical power source comprising a plurality of parallel electrical supply paths (“housing (2) enclosing an electronic circuit and a source of power” [0055]) and the probe that is electrically connected to the electrical power source. Doguet does not explicitly state an elongate architecture. However, Zhang teaches an elongate architecture with proximal and distal ends (see Fig. 1, Fig. 5). It would be obvious to one of ordinary skill in the art to juxtapose the modules of Doguet along the probe, as disclosed by Zhang, to create an elongated architecture would enable greater longitudinal reach for the stimulation device, in accordance with the dimensions of its therapeutic target.

Regarding claim 12, Doguet teaches wherein the power source is an implantable pulse generator (“electrodes can…[send] electrical pulses” [0088]).

Regarding claim 13, Doguet teaches comprising arranged means for determining a light dose to be applied depending on received signals coming from one or more first photodetectors of the modules (see [0088] which states “light is sent to said photodetector…variation [in said light] can be analyzed in situ by a CPU for…variations for further actions,” variations which include “irradiating light beam onto a target tissue” as stated in [0085]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./
Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792